Mr. Justice Sterrett
delivered the opinion of the court,
On the authority of Lower Augusta v. Selinsgrove, 64 Pa. 166 and subsequent cases recognizing same rule of practice, we would be warranted in affirming the order complained of; but, on the general merits of the case, and apart from the technical objection suggested by the learned counsel for defendants in error, we think the order is in accordance with the spirit, if not the letter, of our poor laws, and therefore correct.
On June 26th, 1882, the pauper in question was so badly injured in Taylor township as to require immediate relief. He was carried into Shenango township, and, an order for the purpose having been obtained, relief was provided for him by the overseers of that district from that time until December, 1884, when the order for removal to Taylor township was issued. At the time he was thus injured and became a public charge, the pauper had no settlement within this Commonwealth. The fact that he boarded and lodged in Shenango township gave him no settlement in that district. Our poor laws recognize only the “ settlement,” not the lodging place, or “ home ” of a pauper. The 5th section of the Act June 18th, 1836, declares: “ It shall also be the duty of the overseers of the poor of every district to furnish relief to every poor person within the district, not having a settlement therein, who shall apply to them for relief, until such person can be removed to the place of his last settlement.” If such poor person has no legal settlement *398in tbe Commonwealth, he cannot of course be removed, and it necessarily follows that the overseers of the district in which he first became helpless and a fit subject for relief must provide that relief, until the necessity therefor ceases; in other words, the duty to extend relief is immediately cast upon the district where the pauper is when the necessity arises, and that necessity cannot be avoided by carrying a sick or disabled pauper out of the district. In no other way can our poor laws be administered, in such cases, according to their true intent and meaning. For the purpose of carrying out their spirit, one who has no actual settlement anywhere must be considered as having acquired a quasi settlement in a poor district by reason of his having become helpless and requiring assistance therein. It follows, therefore, that the duty of providing relief and supporting the pauper in question was cast upon the overseers of Taylor township the moment he was injured and thereby became helpless therein ; and that duty was not shifted and cast upon the overseers of Shenango by carrying him into that district. In so holding we merely adhere to former adjudications of this court, among which are: Overseers of Milford Township v. McCoy, 3 P. & W., 342, 344; and Kelly Township v. Union Township, 5 W. & S., 535, in the former of which it was said:. “Every poor person who is unable to support hiniself shall be maintained by the overseers of the township where such poor person is when he became helpless. ... If he had no settlement . . . the expense of maintenance remains on the township in which such pauper was when he required relief.” The specifications of error are not sustained.
Order affirmed.